Order, Supreme Court, New York County, entered March 23, 1973, inter alia, granting summary judgment in favor of the defendant Feeney, unanimously modified, on the law, without costs and without disbursements, and the cross motion denied, without prejudice to renewal after the necessary discovery proceedings have been completed. The plaintiff is directed to serve a formal complaint within 30 days after service upon it by defendant-respondent of a copy of the order entered hereon. Chelsea National Bank moved for summary judgment in lieu of complaint pursuant to CPLR 3213 upon the prime obligation of the corporate defendant, Browne’s Business Schools, Inc., and the guarantees of the *541individual defendants, Temkin, D’Onofrio and Feeney. Chelsea has taken an appeal only from that portion of the order which granted summary judgment in favor of the defendant Feeney and denied its motion for summary judgment against Feeney. In the present state of the record it is unclear whether or not the loan sued upon was an extension of the prior existing loan. In addition, the effect, if any, of the extension of a $50,000 line of credit by the American National Bank & Trust Company upon the contractual obligations of the parties needs further clarification. However, our denial of summary judgment at this time is without prejudice to renewal after the necessary discovery proceedings have been completed. Concur — MeGivern, P. J., Markewich, Lane and Moore, JJ.